 LOCAL 825, OPERATING ENGINEERS255Local 825, International Union of Operating Engi-neers, AFL-CIO and Patock Construction Co.and Local 343, Laborers International Union ofNorth America, AFL-CIO. Case 22-CD-361March 25, 1981DECISION AND DETERMINATION OFDISPUTEThis is a proceeding under Section 10(k) of theNational Labor Relations Act, as amended, follow-ing a charge filed by Patock Construction Co.,herein called the Employer, alleging that Local825, International Union of Operating Engineers,AFL-CIO, herein called Operating Engineers, hadviolated Section 8(b)(4)(D) of the Act by engagingin certain proscribed activity with an object offorcing or requiring the Employer to assign certainwork to employees it represents rather than to em-ployees represented by Local 343, Laborers Inter-national Union of North America, AFL-CIO,herein called Laborers.Pursuant to notice, a hearing was held beforeHearing Officer Gregory M. Burke on December12, 1980. Neither the Operating Engineers nor theLaborers appeared at the hearing. The Employerappeared and was afforded full opportunity to beheard, to examine and cross-examine witnesses, andto adduce evidence bearing on the issues. Thereaf-ter, the Employer filed a brief.The Board has reviewed the Hearing Officer'srulings made at the hearing and finds that they arefree of prejudicial error. They are hereby affirmed.Upon the entire record in this proceeding, theBoard make the following findings:I. THE BUSINESS OF THE EMPLOYERUndisputed evidence was presented at the hear-ing and we find that the Employer, Patock Con-struction Co., a New Jersey corporation with of-fices in Tinteen Falls, New Jersey, is a generalbuilding contractor specializing in commercial andindustrial construction throughout central NewJersey. During the past calendar and fiscal years,representative periods, the Employer purchasedand received goods valued in excess of $50,000 di-rectly from outside the State of New Jersey. Onthe basis of the foregoing and the entire record, wefind that the Employer is engaged in commercewithin the meaning of Section 2(6) and (7) of theAct and that it will effectuate the purposes of theAct to assert jurisdiction herein.255 NLRB No. 35II. THE LABOR ORGANIZATIONS INVOLVEDWe find that the Operating Engineers' and theLaborers2are labor organizations within the mean-ing of Section 2(5) of the Act.111. THE DISPUTEA. Background and Facts of the DisputeIn 1970, the Employer purchased a backhoe ma-chine which it has since used for excavation, masontending, cleanup, moving construction materials,and other tasks. Since the purchase of the backhoe,it has been operated exclusively by James Long, anemployee represented by the Laborers. Longspends approximately 50 percent of his time operat-ing the backhoe and the remaining time doing gen-eral laborer's work such as tending masons, haulingmaterial, and cleaning up trash.In 1978, the Operating Engineers picketed theEmployer and caused it to stop performing back-hoe work. The Employer filed charges allegingthat the Operating Engineers had violated Section8(b)(4)(D) of the Act. Subsequently, the Employerand the Operating Engineers entered into a settle-ment which provided, inter alia, that the OperatingEngineers would not picket the Employer wherean object thereof was to force or require the Em-ployer to assign the operation of the backhoe, bull-dozer, or other excavation equipment to employeeswho are members of the Operating Engineersrather than to employees who are not members.In 1980, the Employer acquired contracts withthe Board of Education of the Freehold RegionalHigh School District to construct additions to fourhigh schools in Monmouth County. On October 16,1980,3 the Employer began to use the backhoe atthe Freehold High School construction site. Thebackhoe was used until October 21, when the Op-erating Engineers began picketing the site.On October 20, the Employer's superintendent ofconstruction, John Coleman, had a conversationwith the Operating Engineers business agent, KeithAllen Jones, at the Freehold High School. Cole-man first overheard Jones state during a telephonecall that, "We will move the pickets to Freehold."After Jones finished his call, Coleman asked whatthe problem was. Jones said that Coleman knewwhat the problems was, that they had been throughthis before. Coleman said that he thought the prob-' Local 823-A. B. C, and D. International Union of Operating Engineers(lacono Construction Company. Inc.), 227 NLRB 110 (1976).2 We find the Laborers is a labor organization within the meaning ofthe Act on the basis of the collective-bargaining agreement between theLaborers and Building Contractors Association of New Jersey, admittedinto evidence at the hearing, and the terms and provisions of that agree-ment.:' All dates herein refer to 1980 unless otherwise specified. 256DECISIONS OF NATIONAL LABOR RELATIONS BOARDlems were settled, and Jones responded, "Nope,your boss still wants to play games. If he doesn'tmind the harassment, I have the time." Colemansaid that he did not think there would be problemson the job because "Bil Jim is doing the entirejob." Jones disputed Coleman's claim, assertingthat "Muccio" would also be there. (Bil Jim Exca-vating Company has employees who are represent-ed by the Operating Engineers. Muccio is an exca-vator whose employees are not represented by theOperating Engineers.) Coleman replied thatMuccio would not be there, that, "We definitelyhave this all wrapped up with Bil Jim." Jones thensaid, "That is beside the point. You have an opera-tor, a man in the back operating your machine whois not an operator. I was just out there, and while Iwas there he got off the machine, grabbed theshovel, jumped down into the hole, and startedshoveling dirt. What kind of operator is that?"Coleman asked if there was going to be trouble,and Jones replied, "Just as soon as I can get thewording on the signs. Your boss has twelve milliondollars worth of work and you don't have a singleone of my men on yet, and I will follow him wher-ever he goes."From October 21, until approximately October29, members of the Operating Engineers picketedthe construction site with signs stating, "PatockConstruction Company does not have a contractwith Local 825, A, B, C, D, or our InternationalUnion of Operating Engineers."B. The Work in DisputeThe work in dispute involves the operation ofthe backhoe owned by the Employer.C. The Contentions of the PartiesThe Employer contends that the work in disputeshould be assigned to the employee represented bythe Laborers, that the dispute is properly beforethe Board, and that such an assignment is consist-ent with the collective-bargaining agreement, theEmployer's preference, customary practice, and ef-ficiency of operations. The Employer also contendsthat, in view of the likelihood that the same or sim-ilar dispute will arise in the future, the award ofthe backhoe work requires a broad order awardingthe assignment of the work to employees represent-ed by the Laborers at all of the Employer's con-struction sites in Monmouth and Ocean Counties,New Jersey. Neither the Laborers nor the Operat-ing Engineers has taken any position on any issue.D. Applicability of the StatuteBefore the Board may proceed with a determina-tion of the dispute pursuant to Section 10(k) of theAct, it must be satisfied that there is reasonablecause to believe that Section 8(b)(4)(D) has beenviolated and that the parties have not agreed upona method for the voluntary adjustment of the dis-pute.In order to find reasonable cause to believe thatSection 8(b)(4)(D) has been violated, the Boardmust determine, in this case, whether or not theOperating Engineers threatened, coerced, or re-strained the Employer, by picketing or otherwise,with an object of forcing or requiring the Employ-er to assign the backhoe work to employees repre-sented by the Operating Engineers rather than tothe employee who had been assigned by the Em-ployer to operate the backhoe. Although the picketsigns stated merely that the Employer did not havea contract with the Operating Engineers, the con-versation between Operating Engineers BusinessAgent Jones and the Employer's superintendent ofconstruction, Coleman, immediately before thepicketing began, reveals the Operating Engineers'true purpose in picketing. During this conversation,Jones dismissed as "beside the point" the previousdiscussion regarding whether or not the Employerwas utilizing contractors whose employees werenot represented by the Operating Engineers. Jonesexplained that the problem was that the Employerwas currently utilizing a machine operator who notonly operated the machine, but also "jumped downinto the hole" and started shoveling dirt. This de-scription of the "operator" matches the descriptionof the employee who had been assigned by theEmployer to operate the backhoe since that em-ployee not only operated the backhoe, but also en-gaged in cleanup and other tasks not involving thebackhoe. Jones continued his conversation withColeman by threatening to picket, explaining fur-ther that "your boss has twelve million dollarsworth of work and you don't have a single one ofmy men on yet, and I will follow him wherever hegoes." The reasonable inference, particularly in theabsence of evidence to the contrary, is that Jonessought to have the backhoe work assigned an em-ployee represented by the Operating Engineers,and that Jones would picket the construction sitesuntil the Employer complied with Jones' wishes.On the basis of the foregoing and the entirerecord, we conclude that there is reasonable causeto believe that a violation of Section 8(b)(4)(D) hasoccurred and that there exists no agreed-uponmethod for the voluntary adjustment of the disputewithin the meaning of Section 10(k) of the Act.Accordingly, we find that this dispute is properlybefore the Board for determination. LOCAL 825, OPERATING ENGINEERS257E. Merits of the DisputeSection 10(k) of the Act requires the Board tomake an affirmative award of disputed work aftergiving due consideration to various factors.4TheBoard has held that its determination in a jurisdic-tional dispute is an act of judgment based on com-monsense and experience reached by balancingthose factors involved in a particular case.5The following factors are relevant in making thedetermination of the dispute before us:1. Collective-bargaining agreementThe Employer has a collective-bargaining agree-ment with the Laborers covering the work in dis-pute. The Employer is not party to any collective-bargaining agreement with the Operating Engi-neers. This factor favors an award of the disputedwork to employees represented by the Laborers.2. Employer's assignment and practiceIt is undisputed that since 1971 the Employer hasassigned the work of the operation of the backhoeto an employee who is represented by the Labor-ers. The Employer's preference and past practicefavor an award of the disputed work to employeesrepresented by the Laborers.3. Area practiceEmployer Representative John Coleman testifiedwithout contradiction that the practice of contrac-tors in the area is to assign the operation of back-hoes to general laborers. The area practice favorsthe award of the work to employees representedby the Laborers.4. Economy and efficiency of operationEmployer representatives testified that the Em-ployer's operation does not require the use of abackhoe on a steady basis. James Long, the em-ployee currently assigned to operate the backhoe,performs other general laborer tasks as well. How-ever, if Long did not operate the backhoe, therewould not be sufficient work for him to performon a full-time basis. Since the Operating Engineersare guaranteed a 40-hour workweek whenever themachine is used, the Employer would be economi-cally disadvantaged if the work were assigned toemployees represented by the Operating Engineers.Therefore, economy and efficiency of operationfavor the assignment of the disputed work to em-ployees represented by the Laborers.4 N.L.R.B. v. Radio & Television Broadcast Engineers Union Local1212, International Brotherhood of Electrical Workers. AFL-CIO [Colum-bia Broadcasting System] 364 U.S. 573 (1961).5 International Association of Machinists Lodge No. 1743, AFL-CIO (J.A. Jones Construction Company), 135 NLRB 1402 (1962).5. Relative skillsThe evidence is uncontradicted that the oper-ation of the backhoe requires no sophisticatedtraining or skills. There are no licensing require-ments for the operation of the backhoe. There is in-sufficient evidence to indicate that the assignmentof the work to either group would result in greatersafety or that the work would be performed inanything less than a satisfactory manner. Thus, thisfactor favors neither group.ConclusionUpon the record as a whole, and after full con-sideration of all relevant factors involved, we con-clude that employees who are represented by theLaborers are entitled to perform the work in dis-pute. We reach this conclusion relying on the col-lective-bargaining agreement, the Employer's as-signment and practice, area practice, and economyand efficiency of operation. In making this determi-nation, we are awarding the work in question toemployees who are represented by Laborers, butnot to that Union or its members.The Board has previously held that it will re-strict the scope of its determination to a specificjobsite unless there is evidence that similar disputesmay occur in the future.6The Employer hereinsubmits that there is strong probability that similardisputes involving the Operating Engineers mayoccur in the future.The Employer is engaged in construction oper-ations utilizing the backhoe in Monmouth andOcean Counties, New Jersey. Current constructionwork is projected to continue into late 1981. In ad-dition, the Employer contends that since it hasbeen involved in construction work in these twocounties since 1946 it is reasonable to assume that itwill acquire additional work requiring the use ofthe backhoe in Ocean and Monmouth Counties. Onthe basis of the foregoing and Operating EngineersBusiness Agent Jones' statement, prior to establish-ment of the picket line, that the Operating Engi-neers would follow the Employer "wherever hegoes," we find that there is a reasonable likelihoodthat this dispute will recur. Therefore, our determi-nation in this case applies to similar disputes in-volving the Employer's use of the backhoe in itsoperations in Monmouth and Ocean Counties, NewJersey.6 See, e.g., International Longshoremens Association. Local 1576. AFL-CIO and International Longshoremen S Association. Local 329. A4FL-CIO(Texas Contracting Company), 162 NLRB 878. 884 (1967). 258DECISIONS OF NATIONAL LABOR RELATIONS BOARDDETERMINATION OF DISPUTEPursuant to Section 10(k) of the National LaborRelations Act, as amended, and upon the basis ofthe foregoing findings and the entire record in thisproceeding, the National Labor Relations Boardmakes the following Determination of Dispute:1. Employees who are represented by Local 343,Laborers International Union of North America,AFL-CIO, are entitled to perform the work of theoperation of the backhoe owned by Patock Con-struction Co. at all of Patock Construction Co.'sconstruction sites in Monmouth and Ocean Coun-ties, New Jersey.2. Local 825, International Union of OperatingEngineers, AFL-CIO, is not entitled by means pro-scribed by Section 8(b)(4)(D) of the Act to forceor require Patock Construction Co. to assign thedisputed work to employees represented by thatlabor organization.3. Within 10 days from the date of this Decisionand Determination of Dispute, Local 825, Interna-tional Union of Operating Engineers, AFL-CIO,shall notify the Regional Director for Region 22, inwriting, whether or not it will refrain from forcingor requiring the Employer, by means proscribed bySection 8(b)(4)(D) of the Act, to assign the disput-ed work in a manner inconsistent with the abovedetermination.